UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF ELEMENTARY AND SECONDARY EDUCATION

TO:

State Assessment Directors
State Title I Directors
State Special Education Directors

FROM:

Patrick Rooney
Director, Evidence-Based Practices Assessment and Accountability and School
Support and Accountability
Office of Elementary and Secondary Education
Ruth Ryder
Deputy Director, Office of Special Education Programs (OSEP)
Office of Special Education and Rehabilitative Services

DATE:

March 28, 2019

SUBJECT:

Information Regarding Consequences for States Not Meeting the Requirement to
Assess Not More than 1.0 Percent of Students on the Alternate Assessment

Introduction
The purpose of this memorandum is to provide information regarding the implications for States
not meeting the requirement, in Title I of the Elementary and Secondary Education Act of 1965
(ESEA), as amended by the Every Student Succeeds Act (ESSA), related to participation in an
alternate assessment aligned with alternate academic achievement standards (AA-AAAS). The
ESEA requires that only students with the most significant cognitive disabilities may take an
AA-AAAS and limits the percentage of students that a State may assess with an AA-AAAS to no
more than 1.0 percent of all students in the grades assessed in a State for each subject
(reading/language arts, mathematics and science). This requirement took effect beginning with
the 2017-18 school year (SY).
Since most States previously assessed more than 1.0 percent of students with the AA-AAAS, the
Department understands that States may need time to adjust their systems to come into
compliance. To support States in meeting the requirement, the ESEA allows States to seek a
waiver. The Department established regulations that describe the requirements States must meet
to be granted a waiver. The Department granted 23 States such a waiver for the 2017-18 SY.1 In
receiving these waivers, each State had to meet specific requirements set forth in the ESEA
statute and regulations.2 Specifically, each State receiving the waiver had to demonstrate that at
least 95 percent of all students and 95 percent of all students with disabilities participated in the
1

DE, GA, ID, KY, MI, MS, MO, NE, NC, OH, OK, SD, TN, TX, WV, and WI each received waivers for
reading/language arts, mathematics, and science; AZ, AR, IN, HI, LA, MA, and ND each received waivers for
reading/language arts and mathematics.
2
See https://www2.ed.gov/admins/lead/account/saa/onepercentcapmemo51617.pdf and
https://www2.ed.gov/admins/lead/account/saa/ossstateassessmentltr.pdf.

Page 2
required assessments. These States also provided the Department assurances and detailed plans
on how they would work with local educational agencies (LEAs) to reduce the rates of students
participating in AA-AAAS.
We encourage States that received a waiver to make readily and publicly available the State’s
plan for reducing the percentage of students assessed on the AA-AAAS so that parents,
stakeholders, and the public are aware of the State’s actions and progress in implementing their
plans.
In addition, we want to remind all States of the requirement in 34 CFR 200.6(c)(3)(iv) to make
the information submitted by an LEA justifying the need to assess more than 1.0 percent of its
students with an AA-AAAS publicly available, provided that such information does not reveal
personally identifiable information about an individual student.
Technical Assistance
The Department understands that this new requirement necessitates robust engagement with
LEAs and community members and may require an update to your AA-AAAS guidelines. To
support the effort, the Department has been providing technical assistance. Last October, the
National Center on Educational Outcomes (NCEO) hosted a convening, in partnership with
OSEP and OSSA, “Supporting States in Implementing ESSA’s 1.0 Percent State-Level Cap on
Participation of Students in the AA-AAAS.” NCEO and the Center on Standards and Assessment
Implementation (CSAI) published a document summarizing the convening, “Proceedings of the
1% Cap National Convening”, which is available at:
1PercentNationalConveningProceedings.pdf. This document includes links to video clips of the
plenary presentations as well as resources that were shared by States and others.
Additionally, NCEO and CSAI are hosting three Peer Learning Groups (PLGs) on topics that
States identified at the convening:
 Digging into Your Data: Building a One Percent Data Analysis and Use Plan
 Guiding and Evaluating District Justifications for Exceeding the One Percent Cap
 Building Capacity of IEP Teams and Parents in Making Decisions about Assessment
Participation
Consequences for Exceeding the Cap
If a State did not receive a waiver for the 2017-18 SY and assessed more than 1.0 percent of
assessed students in reading/language arts, mathematics, and/or science, in the State with the
AA-AAAS, the State is out of compliance with ESSA. Based on the State’s context and
information, such as the extent to which the State exceeded the 1.0 percent cap, the Department
will consider one of the following actions:
1. Sending a letter notifying the State that it has assessed more than 1.0 percent of tested
students with an AA-AAAS and requiring the State to submit a plan to come into
compliance with the 1.0 percent cap.
2. Placing a condition on the State’s Title I Part A grant award. As part of the condition, a
State would be required to submit a plan to assess no more than 1.0 percent of students
with an AA-AAAS in each subject.
3. Imposing high risk status on the State’s Title I Part A grant award. A State with such a
high risk status would be required to submit a plan to come into compliance with the 1.0

Page 3
percent cap and to participate in joint OESE/OSEP monitoring calls while the State
works to meet the requirement.
4. Withholding Title I Part A State administrative funds. If the Department withholds funds,
a State would be required to submit a plan to come into compliance with the 1.0 percent
cap and participate in joint OESE/OSEP monitoring calls while they work to come into
compliance.
When determining which of these consequences to apply, the Department will consider multiple
factors, including the extent to which a State assessed more than 1.0 percent of tested students
with an AA-AAAS (e.g., a rate of 1.2 percent compared to a rate of 2.5 percent); and the State’s
improvement over time in reducing participation of students in alternate assessments.
The Department established the following framework for classifying consequences for State
noncompliance with the 1.0 percent cap on AA-AAAS participation, which will guide our
actions this year and in future years. This framework considers the complexity States face in
addressing rates of AA-AAAS participation and takes into account the amount of time that may
be necessary for States to make the changes to come into compliance with this new requirement.
Accordingly, the most severe consequences are not contemplated until after the 2019-20 SY and
then only if the State has not demonstrated improvement in reducing AA-AAAS participation
rates.
Classification Criteria
Between 1.0-1.3 percent of students assessed with
an AA-AAAS in at least one subject without a
waiver and the State would have been eligible for
(i.e., assessed at least 95 percent of all students and
students with disabilities in the previous year), but
did not request, a waiver.
Between 1.0-1.3 percent of students assessed with
an AA-AAAS in at least one subject without a
waiver. The State would not have been eligible for
a waiver request because assessment participation
rates in that subject for all students or students
with disabilities were below 95 percent.
OR
More than 1.3 percent of students assessed with an
AA-AAAS in at least one subject without a
waiver.
OR
State received a notification letter in the
preceding year and did not come into compliance
by reducing the AA-AAAS participation rate
below 1.0 percent.

Consequence for State
Notification letter and a State is required to
submit a plan for compliance with the
requirement.

Title I Part A grant award condition. As
part of the condition, a State is required to
submit a plan to come into compliance with
the 1.0 percent cap and submit data via
EDFacts for the 2018-19 SY by October 1,
2019.

Page 4
Classification Criteria
State received a Title I grant condition in the
preceding year and did not make progress in
decreasing the AA-AAAS participation rate by at
least 0.1 percent.

State was on high-risk status or had Title I
administrative funds withheld in the preceding
year and did not make progress in decreasing the
AA-AAAS participation rate by at least 0.1
percent.

Consequence for State
High-risk status for the Title I Part A grant
award. A State with high-risk status would
be required to submit a plan to come into
compliance with the 1.0 percent cap and
participate in joint OESE/OSEP monitoring
calls until it meets the requirement.
Withhold a percentage of Title I Part A
State administrative funds. A State would
be required to submit a plan to come into
compliance with the requirement and
participate in joint OESE/OSEP monitoring
calls while until it meets the requirement.

States with requests for technical assistance, or with questions about these consequences or the
process to request a waiver, should contact their Office of School Support and Accountability
contacts at: OSS.[State]@ed.gov (e.g., OSS.Nebraska@ed.gov) and their Office of Special
Education Programs State Leads.
Thank you for your continued commitment to our nation’s students.

